ON REHEARING
GUNTHER, Judge.
Appellants’ motion for rehearing to clarify opinion is granted and we substitute the following opinion.
We reverse. The trial court erred in denying appellants’ motion to vacate default and in entering default judgment against appellants. The entry of default was improper since appellants’ motion to transfer/consolidate was pending before the court at the time the default was entered. Accordingly, the entry of the default and default judgment are reversed. Harth v. Margaretten and Co., 513 So.2d 1083 (Fla. 4th DCA 1987); Fla.R.Civ.P. 1.500(c).
DOWNEY and WALDEN, JJ., concur.